Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 1 of 10




        Exhibit G
     Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 2 of 10
                        DEPOSITION OF SERGEANT TREVOR VONNEGUT



                       IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                              --o0o--
   AG.G. a minor, by and through )
   his guardian ad litem, JESSICA)
   AQUINO; AR.G., a minor, by and)
   through his guardian ad litem,)
   JESSICA AQUINO; KARLA GONSALEZ)
   individually; and AUGUSTIN    )
   GONSALEZ, JR., individually, )
                                 )
                    Plaintiffs, )
                                 )
              vs.                )CASE NO.: 4:19-cv-00697 DMR
                                 )
   CITY OF HAYWARD, a municipal )
   corporation; MARK KOLLER,     )
   individually; PHILLIP WOOLEY, )
   individually; MICHAEL CLARK, )
   individually; TASHA DECOSTA, )
   individually; and DOES 1-100, )
   inclusive,                    )
                                 )
                    Defendants. )
   ______________________________)       CERTIFIED COPY




                  DEPOSITION OF SERGEANT TREVOR VONNEGUT
                         (PMK and Scene Supervisor)
                               MONDAY, JANUARY 27, 2020




     REPORTED BY:           KELLY L. MCKISSACK, CSR #13430
                                                                                                  1

                    BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 3 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1               A.      Yes.
 2               Q.      Can you tell me how the training is conducted.
 3               A.      The training is conducted in a -- either one
 4      of our rooms where we go through the PowerPoint.                                     So
 5      classroom setting.                There'll be -- one of the PowerPoint
 6      there's a test that's usually attached to it.                                   There's a
 7      certification form that gets signed by the officers
 8      saying that they've done the things that are required.
 9                       And then depending on the training that is set
10      up, there'll be transition drills.                           So officers will
11      practice taking the Taser in and out of the holster.
12      There'll be transition drills between transitioning
13      between the Taser and a firearm.                          Some of those
14      transitions will include verbal commands.                                Some will
15      include actually giving commands to, you know, a suspect
16      of what they want them to do based on pulling the Taser
17      out.
18                       Some will include firing the Taser.                            We fire
19      two cartridges, two live cartridges during the training.
20      And then usually that will be attached to some sort of
21      maybe scenario-based training.
22               Q.      And do user or users of the Taser still go
23      through the experience of being tased?
24               A.      It is voluntary.               I like to think if officers
25      like to be tased.
                                                                                                     16

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 4 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1               Q.      Because these things are great when you first
 2      buy them, but not so great afterwards.                              All right.
 3                       What I'd like to do actually is to make this
 4      Exhibit A.           And this is the Taser printouts, the
 5      collection that we just reviewed.                           Bates stamp 780, the
 6      last three digits, through 833.
 7                       (Whereupon, Exhibit A was marked for
 8                       identification.)
 9      BY MR. NISENBAUM:                Q.     Now, I assume that you've trained
10      officers as to the purpose of the Taser, correct?
11               A.      Correct.
12               Q.      What is your understanding of the purpose of
13      the Taser?
14               A.      So it's considered an intermediate use of
15      force where it can be used to, if deployed properly, it
16      could actually physically -- it's called Neuro Muscular
17      Incapacitation.              It actually will lock, best layman's
18      terms, it will lock muscles up for somebody who is
19      actively resisting.                   And it gives officers an
20      opportunity to safely detain subjects while they're not
21      able to keep fighting, flail their arms, have access to
22      any weapons, anything like that.
23               Q.      Okay.       And do you train officers that the
24      Taser can be used -- or strike that.
25                       Do you train officers that the Taser should be
                                                                                                     25

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 5 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1      used if you're at a reasonable distance from a person
 2      against a person who is armed with a knife?
 3               A.      It depends on the situation.                       But generally on
 4      a one-on-one situation, no.
 5               Q.      Well, let's assume -- and that's because if
 6      the Taser fails, then you have to transition to a gun,
 7      correct, if the person were attacking you?
 8               A.      I would hope the officers would, yes.
 9               Q.      Okay.       But if you have multiple officers at
10      the scene, it's not a one-on-one situation.                                  Let's say
11      it's a three-on-one situation.                         Then you would train
12      officers that you would use the Taser first with lethal
13      cover as backup, correct?
14               A.      We would not train officers to use a Taser
15      first.        But if time and distance allows, we train
16      officers to have lethal force, nonlethal force, an
17      arrest team, if possible, to go hands-on.                                So we try to
18      get as many options available.                         And then it's up to the
19      officers at the scene to decide what would be the most
20      appropriate.
21               Q.      Okay.       Well, I assume that you're familiar
22      with the department's Use of Force Policy, correct?
23               A.      Yes.
24               Q.      And the Use of Force Policy takes into
25      consideration the availability of less lethal
                                                                                                     26

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 6 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1      alternatives to lethal force, correct?
 2               A.      Yes.
 3               Q.      Okay.       And why does it do that, if you know?
 4               A.      Well, all encounters we're trying to use the
 5      least amount of force possible to effect an arrest or
 6      detain somebody.
 7               Q.      Right.        And in Taser training don't you train
 8      officers that the Taser is a preferable option to lethal
 9      force?
10               A.      I wouldn't say it's preferable.                         It's just an
11      option that's used when intermediate force would be
12      appropriate.
13               Q.      Is it true that you train officers that if the
14      Taser is available and it would reasonably be expected
15      to stop an attack by a person holding a knife that --
16      and there are other officers who are available to act as
17      lethal cover, that you should use a Taser first?
18               A.      I wouldn't say we use them to use that -- I
19      wouldn't say we would have them use that first.                                    It's
20      really up to the officers on scene.                            It depends what the
21      appropriate use of force would be.                           The Taser is an
22      option that officers have at their availability.
23               Q.      But you do train officers that the
24      availability of a less lethal option could vitiate the
25      need for a lethal option or for a lethal use of force,
                                                                                                     27

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 7 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1      correct?
 2               A.      It could, yes.
 3               Q.      Okay.       And because the lethal use of force is
 4      the end of it all, you would want to use the lesser
 5      lethal option if it's reasonable to do so, correct?
 6               A.      I think we always train that the least amount
 7      of force possible is the most effective way to effect an
 8      arrest.
 9               Q.      Okay.       And is the most reasonable way to
10      effect an arrest, correct?
11               A.      Yes.
12               Q.      Okay.       Have you ever trained officers that you
13      should not use the Taser -- you should not use a Taser
14      if a person is armed with a weapon such as a knife?
15               A.      That we should not use the Taser?
16               Q.      Right.
17               A.      We -- not on a one-on-one situation, no.                               We
18      don't train that way.
19               Q.      I understand.             On a one-on-one situation we
20      discussed that already.                    But in a situation where you
21      have multiple officers present, let's say you have three
22      officers present, and all of them have Tasers and all of
23      them have guns, do you train officers that you should
24      not use the Taser against the person who is holding a
25      knife?
                                                                                                     28

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 8 of 10
          Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 9 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1           STATE OF CALIFORNIA                 )
 2                                               )   ss.
 3           COUNTY OF ALAMEDA                   )
 4

 5                     I hereby certify that the witness, Trevor
             Vonnegut, in the foregoing deposition appeared before
 6           me, Kelly McKissack, a Certified Shorthand Reporter and
             a disinterested person.
 7
                       Said witness was then and there at the time
 8           and place previously stated by me placed under oath to
             tell the truth, the whole truth and nothing but the
 9           truth in the testimony given on the date of the within
             deposition; that the deposition is a true record of the
10           witness' testimony as reported by me.
11                     The testimony of the witness and all questions
             and remarks requested by Counsel was reported under my
12           direction and control, caused to be transcribed into
             typewritten form by means of Computer-Aided
13           Transcription.
14                     I am a Certified Shorthand Reporter licensed
             by the State of California, and I further certify that I
15           am not interested in the outcome of the said action, nor
             connected with, nor related to any of the parties in
16           said action, nor to their respective counsel. I am not
             of counsel or attorney for either or any of the parties
17           to the case named in the within caption.
18                     IN WITNESS WHEREOF, I have hereunto affixed my
             signature this 10th day of February, 2020
19

20

21           __/s/Kelly McKissack_________
22           Kelly McKissack
             Certified Shorthand Reporter
23           California License No. 13430
24

25                                                     --o0o--
                                                                                                     81

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 62 Filed 06/04/20 Page 10 of 10
                             DEPOSITION OF SERGEANT TREVOR VONNEGUT



 1                                             WITNESS LETTER
 2           TO:     Sgt. Trevor Vonnegut                  Date: 03.06.20
                     c/o Michael G. Vigilia, Sr. Asst. City Attorney
 3                   CITY OF HAYWARD                       Depo: 01.27.20
                     777 B Street                          Ref. #20012703C
 4                   Hayward, CA 94541
 5           RE: AG.G...J.Aquino; K.Gonsalez v. City of Hayward, et al.
 6           Dear Sgt. Vonnegut:
 7                Please be advised that the transcript of your
             deposition taken in the above matter has been completed
 8           and is now available at this office for your reading and
             signing.
 9                Please contact our office between the hours of 9:30
             a.m. and 5:00 p.m. Monday-Friday, to schedule an
10           appointment. Or, if you prefer, contact the attorney to
             review and sign the copy of your deposition under penalty
11           of perjury.
                  Read the transcript making any changes necessary.
12           In making any changes, please use the following guide:
                  1. DO NOT WRITE on the original transcript.
13                2. SIGN UNDER PENALTY OF PERJURY at the end of the
                      Deposition on the Certificate of Witness Page.
14                3. List each change on the Deposition Errata Sheet
                      following this page. Signature is required at
15                    the bottom of the Errata Sheet.
                  4. Forward the signed Certificate of Witness Page
16                    and signed Errata Sheet in addition to a copy of
                      this letter to:
17                           Barbara J. Butler & Associates
                             Certified Court Reporters
18                           P.O. Box 3508, Santa Clara, CA 95055
                             (510) 832-8853 or (408) 248-2885.
19                Upon receipt of items requested in this letter, I
             will forward copies of same to all Counsel.
20                In the event you have not reviewed you deposition
             within 35 days or by trial date, whichever is sooner, the
21           original transcript will be sealed pursuant to applicable
             laws and thereafter mailed to the deposing attorney.
22
                                              Sincerely,
23
                                            /s/Barbara J. Butler
24                                          Barbara J. Butler, CSR
25           cc:     All Counsel
                                                                                                     82

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
